Title: To James Madison from Richard Rush, 2 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Sir.
                        Washington September 2. 1815.
                    
                    I have to acknowledge the receipt of your letter of the 28th of last month enclosing the one from Mr James Miller, at New Iberia, to the secretary of state.
                    In reply to the several points embraced in the one which preceded it a few days, I now beg leave to state.
                    First, as regards the letter from Commodore Patterson. I have furnished Mr Homans with some directions, which, in connexion with others received simultaneously by him from the secretary of the treasury, will, I hope, prove sufficient, as far as was practicable, to effectuate the objects of the commodores representations. For protecting our commerce against the depredations of coarsairs in the West India latitudes, or in the gulf, Mr Homans states that there are not, as far as he knows, more than a couple of our vessels disposable at this juncture, a schooner called the Tom Bowline, and the Hornet, both lying at New York. The former can be equipped in a very short time, and orders have already gone on to that effect. The latter requires more serious repairs. He adds, that the light vessels attached to the Mediterranean squadron would be peculiarly fitted for this service, should any of them return soon. Of this I thought he intimated some probability.
                    As regards the communication from the commissioner of the general Land office, I have drawn up and transmitted to that officer a letter which will probably serve as an adequate guide to him in the business he has stated. I did not think that it presented a case for the summary interference of the marshal. That mode I take to be applicable under the law of March 3d. 1807 only in the cases of intrusion specified, where the original entry was tortius, and not where it was made under colour of title from the United states.
                    Upon the letter from Mr Crawford, raising the question about brevet commissions, I handed in an opinion to the department of war yesterday.
                    The last and most delicate subject respects the projected enterprize

against the Spanish provinces. Venturing to suppose that you will think a proclamation expedient, which I have to confess I do, I have prepared and enclose the form of one for your inspection. It is drawn, as nearly as may be, from the precedent of the one issued by Mr Jefferson on the occasion of Burr’s disturbances in 1806. If you approve the measure, and the form, it can be returned and printed forthwith, inserting the name of Mr Monroe as of course, and obtaining it in fact at a future day to the original manuscript. I have ventured to mitigate the language a little, it being well known that the delinquents upon the former occasion harboured designs yet more criminal than assailing the dominions of Spain. I have also sketched the form of a letter to go from the department of state to the district attorney of New orleans. It would have been most agreeable to me to have transmitted this sketch also for your approbation, but that I have yielded to the presumed advantage of Mr Dick receiving the letter without any delay.
                    Considering the reiterated and pointed nature of Mr onis’s complaints, the concuring testimony of the undisguised avowal if not actual progress of hostile preparation, and the explicit opinion of governor Claiborne that no measures merely legal or admonitory will be of avail to check the enter-prize, there would seem to be strong reason for some orders to the naval commodore on the new orleans station. Perhaps also to one or more of the officers of the army commanding posts most advantageously situated for the interposition of an over-awing military authority. I take the liberty of sending for your perusal copies from the files of the war and navy departments of the orders that were given in the analogous case in 1806. They might be modified to meet the present occasion. Should the result of your deliberations countenance the idea of force, I will gladly aid in superintending, in the absence of the heads of those two departments, the necessary instructions towards giving it effect.
                    While upon this subject it is proper that I should make mention of an event not wholly unrelated to it. This day week I was waited upon by a citizen of Spanish America of the name of Don Pedro Gual. After some general conversation he informed me, that he had come here upon an object full of interest to his countrymen at Carthagena. That they now wanted nothing but arms to place their independence upon a base permanently secure. That he was furnished with authority and provided with the means to purchase them, but that they would be exposed to hazards from cruisers bearing the royal or a piratical flag on their way from the United states to the Spanish coast. To obviate the risk, it was the more immediate purpose of his call upon me to ask if our government would be disposed to afford the protection of a vessel of war for the transportation of the arms under the ostensible object of convoy to a lawful trade, as they would be shipped in one of our own merchant vessels. I discountenanced the proposal.
                    
                    Last evening he waited upon me again. He did not renew the former topic; but, adverting to the absence of the secretary of state and to my being the only member of the government at this moment here, he exhibited to me apparent credentials of his being invested with a public and even a diplomatic character. It appears by them that he comes as a representative from the new popular government established at Carthagena, clothed with functions to cultivate with this government connexions of amity and trade. I abstained from the expression of any opinion whatever upon the occasion. It seemed to be his wish that his public capacity should be intimated to you, which I took the liberty of signifying to him should be done. He spoke of going to New York in a day or two, and of being here again in about a month.
                    He is a man of commanding appearance, of amiable manners, well-informed, and imbued with enlightened sentiments of political liberty. I understand from Dr Thornton, to whom he has been made known by letter and who first brought him to my house, that he was President of the first popular assembly convened at Caracas, and has lately been governor at Carthagena. He speaks of the independent government at the latter place as having been thoroughly established in May last when he left it. He adds that the accounts of the present week are in a high degree favorable to its improving stability. His credentials bear date on the 22d of that month. I collect it to be his intention not to make any public mention of them under his present circumstances.
                    I cannot conclude without indulging the expression of a regret, that an interesting gentleman, who, under first impressions at least, seems to come here as the advocate and representative of the dearest of human rights, seeking the patronage of this rising and congenial country, should present himself at a moment when other duties are likely to impose determinations wearing an aspect out of unison with his wishes and his hopes. With great respect, I have the honor to be, your obedient servant,
                    
                        Richard Rush.
                    
                